Case 2:20-cv-06399-JMA-AYS Document 6 Filed 03/31/21 Page 1 of 2 PageID #: 24
                                                                                        FILED
                                                                                        CLERK
                                                                           3/31/2021 2:36 pm
UNITED STATES DISTRICT COURT                                             For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                   U.S. DISTRICT COURT
--------------------------------------------------------------X           EASTERN DISTRICT OF NEW YORK
MAUREEN KARPILOVSKY,                                                           LONG ISLAND OFFICE

                                   Plaintiff,
                                                                        ORDER
                 -against-                                              20-CV-6399 (JMA)

NASSAU SUFFOLK HOSPITAL COUNCIL, INC.

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the in forma pauperis application filed by Maureen Karpilovsky

(“Plaintiff”). (ECF No. 4.) For the reasons that follow, the application to proceed in forma

pauperis is denied without prejudice and with leave to renew upon completion of the AO 239 Long

Form -in -
         forma pauperis
           --- - - - - - - application (“Long Form”) attached to this Order. Alternatively, Plaintiff

may remit the $402.00 filing fee.

        To qualify for -in -
                           forma pauperis
                             --- - - - - - - status, the Supreme Court has long held that “an affidavit

is sufficient which states that one cannot because of his poverty pay or give security for the costs

[inherent in litigation] and still be able to provide himself and dependents with the necessities of

life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotation

marks omitted). The purpose of the statute permitting litigants to proceed -in -
                                                                               forma pauperis
                                                                                 --- - - - - - - is to

ensure that indigent persons have equal access to the judicial system. Davis v. NYC Dept. of

Educ., 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y. August 27, 2010) (citing Gregory v. NYC

Health & Hospitals Corp., 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17, 2007)). The

determination of whether an applicant qualifies for -in -
                                                        forma pauperis
                                                          --- - - - - - - status is within the discretion

of the district court.       DiGianni v. Pearson Educ., 10-CV-0206, 2010 WL 1741373, at *1

(E.D.N.Y. Apr. 30, 2010) (citing Choi v. Chemical Bank, 939 F. Supp. 304, 308 (S.D.N.Y. 1996)).
Case 2:20-cv-06399-JMA-AYS Document 6 Filed 03/31/21 Page 2 of 2 PageID #: 25




The court may dismiss a case brought by a plaintiff requesting to proceed -in -
                                                                              forma   pauperis if the
                                                                                - - - ------

“allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

         Plaintiff reports that she is employed and earns net bi-weekly wages in the amount of

$996.12. (See Docket Entry 4 at ¶ 2.) Plaintiff also reports having $75.00 in cash or in a

checking or savings account. (Id. at ¶ 4.) Although Plaintiff indicates that her “husband has a

fixed income”, she does not include the amount. (Id. at ¶ 3.) Plaintiff reports regular monthly

expenses that total $3,472.00 and credit card debt in the amount of $19,000. (Id. at ¶¶ 6, 8.)

Plaintiff also reports that she helps support her adult son, but does not provide any financial

information concerning that support. (Id. at ¶ 7.)

         Given the incomplete responses provided by Plaintiff, her application is denied without

prejudice and with leave to renew upon completion of the Long Form application enclosed with

this Order within twenty-one (21) days from the date of this Order. Alternatively, Plaintiff may

remit the $402.00 filing fee. Plaintiff is warned that a failure to timely comply with this Order

may lead to the dismissal of the complaint without prejudice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:          March 31, 2021
                Central Islip, New York
                                                               /s/ (JMA)
                                                           JOAN M. AZRACK
                                                           UNITED STATES DISTRICT JUDGE


                                                 2
